Barker, P. J.
I am of the opinion that the justice was correct in holding, upon the undisputed facts of the case, that the defendant was a trespasser; and that the county court properly affirmed the judgment. In reaching this conclusion it is necessary to sustain the legal proposition asserted by the plaintiff that the defendant, in levying the tax upon the plaintiff’s property, and issuing the warrant for its collection, acted without jurisdiction over the subject-matter. This proposition of law must rest for its support upon the fact that the defendant included in the tax, as laid, the item of $48, being the sum which was assessed to David Gould by a previous assessment, and which remained unpaid, without the vote of the tax-payers of the district. There can be no doubt but that the action of the defendant in this respect was wholly unauthorized. The statute has made provision for supplying a deficiency in a former tax levy by reason of the inability of the collector to collect the same, and has vested in the tax-payers the power “to vote a tax to supply a deficiency in any former tax, arising from such tax being, in whole or in part, uncollectible.-” Chapter 555, Laws 1864, tit. 7, art. 1, subd. 10, § 16. Without an authorization from the tax-payers thetrustee had no power to include the unpaid tax in this levy, as there is no provision in the statute conferring on him the authority to determine when a tax is uncollectible, and to assess the amount of it upon the other tax-payers of the district.
The plaintiff also contends that the item of $102 included in the tax for the purpose stated in the heading of the list, to finish paying for the school furniture for the school-house, was also unauthorized, as the tax-payers had never voted to raise that, or any other sum, for that purpose. My opinion is that the trustee was duly authorized to levy a tax for the payment of that item, in view of the previous votes of the tax-payers of the district relative to furnishing the school-house with chairs. As I have reached the conclusion that the judgment should be affirmed, because the levy was void for another reason, it becomes unnecessary to consider the evidence showing that the trustee was authorized to make a levy for the purpose of raising a sum to pay that item.
The vital question in the case is, was the tax laid, and the warrant issued for its collection, void as between the tax-payer and the trustee, because there was included in the tax the unauthorized item of $48, the amount of the uncollected tax assessed on the property of David Gould by a previous assessment? The learned counsel for the appellant contends that the insertion of that item does not vitiate the entire tax, and that the warrant was a good and valid process to collect so much of the tax as was properly laid upon the property of the respondent, therefore the defendant cannot be charged as a trespasser; and that the plaintiff’s remedy is by an action to recover back the sum collected in excess of that portion of the tax which was legal. This contention is, as I think, hostile to a fundamental rule that, wiien an officer whose duties and powers are prescribed by statute acts without acquiring jurisdiction over the whole subject-matter concerning which he assumes to act, his action is void. The levy of this tax was one proceeding, and constituted but one official act on the part of the trustee, and the warrant *344which he issued to carry into effect his determination in terms directed and required the collector, in case any person upon whom such tax was imposed should neglect or refuse to pay the same, that the whole sum be collected by a levy upon, and a sale of, the goods and chattels of the person against whom the tax was assessed. The subject-matter over which the trustee assumed jurisdiction was levying a tax upon the property of the tax-payers of the district in an amount sufficient to pay in full the two items mentioned in the heading to the list. The statute requires the trustee, before proceeding to spread the tax, to make a record or written memorandum showing for what purpose the tax is laid, and this must be prefixed to the tax-list. Section 65. The trustee may, at his option, assess at the same time two or more taxes legally voted, or which he is authorized to assess without a vote, or make separate assessments for each tax, and issue warrants for their collection. Section 65. In order to support the action of the trustee, and make his warrant valid, it was necessary for him to show that he had a right to assess a tax for each item mentioned in the tax-list. The levying of the tax to pay the item of $48 was not a mere mistake of judgment on the part of the trustee. It was done without any pretense whatever that the facts were such as to require him to examine and determine the question whether or not it was proper to include the item of $48. It cannot be called a mistake of law or fact, for he was not called upon to determine the question either way; and the result of his action was the levy upon the property of the plaintiff a tax, without the slightest color of right or authority. If a court of special and limited jurisdiction should assume to act and render judgment in a case where it had no jurisdiction whatever over the subject-matter, its judgment would be utterly void. So, if it should assume jurisdiction of a matter over which it had rightful power to act, and should, in the same action and proceeding, assume jurisdiction over a separate and distinct subject-matter, over which it had no jurisdiction whatever, and render a money judgment in favor of the plaintiff for damages arising out of both canses of action, the judgment would be utterly void as between the parties thereto. It is a well-settled maxim of the law that when an individual sustains an injury by the misfeasance of a public officer, who acts without authority, and contrary to his duty, the law gives redress to the injured party by an action adequate to the nature of the case. Adsit v. Brady, 4 Hill, 632; Robinson v. Chamberlain, 34 N. Y. 389.
While it is admitted that the trustee had authority to levy a tax on the property described in the assessment roll, including the plaintiff’s, to raise a sum of money to pay for chairs, it is conceded by the trustee that he had no legal right to levy a sum to pay for the uncollected tax previously assessed to another. By including the latter item the trustee acted in excess of his authority, and, as his action in levying a tax on the plaintiff’s property constituted but a single official act, the whole proceeding is void. Ho other rule would protect the property of the tax-payers from the arbitrary action of an official, who, by law, is vested with only a limited and prescribed jurisdiction. The trustees of a school-district are confined strictly to the authority conferred upon them by statute. In levying the tax and issuing his warrant the trustee did not act judicially. In this respect his duties were ministerial only. lie himself insists that the tax-payers authorized the levy of the $102.12 to pay for the chairs, and it is admitted that the levy to pay the uncollected tax was wholly unauthorized, so there is no room for saying that he acted judicially in the discharge of the duties imposed upon him. It is not, however, seriously contended by any one that the tax is legal, and that the plaintiff is without remedy. The position of the trustee is that he cannot be treated as a trespasser, and that the plaintiff’s remedy is by action to recover back the portion of the tax which was unauthorized. The plaintiff is not, in my opinion, limited to the relief mentioned, nor would an action of that nature, in all instances, be adequate to the full protection of the tax-payer.
*345This case, in many of its features, is not unlike the case of MygattY. Wash-burn, 15 21. Y. 316. There it was held that the town assessors, who entered upon the assessment roll as liable to be taxed for personal property the name of the person not a resident of their town or ward at the time the assessment was made, acted without jurisdiction, and were liable for the damages resulting from a tax founded on such an entry. The decision was placed on the sole ground that the person assessed was not subject to the jurisdiction of the assessors, and in placing his name on the roll, and adding thereto an amount as the value of his personal property, they acted without authority, and that it was not, in view of the law, the case of an error in judgment. In that case there was a total want of jurisdiction. In the case before us there was an excess of jurisdiction exercised. In neither case does the law give an officer possessing limited jurisdiction any protection, and his action may be treated as void by all persons injured thereby. Lead Co. v. City of Rochester, 3 N. Y. 463; Barhyte v. Shepherd, 35 N. Y. 238; Bank v. City of Elmira, 53 N. Y. 49.
The appellant recites and relies upon the case of Colton v. Beardsley, 38 Barb. 29, as an authority that the defendant was not a trespasser, and the warrant was void for the excess only, and for that amount the defendants were personally liable, which might be recovered back by the plaintiff in a proper action, and that an action of tort cannot be maintained. In that case the amount of the tax levied,- and for which a warrant was issued, was $29.59, consisting of several items; $6.59 of which the trustees were not authorized to levy without a vote of the district. Upon the warrant issued by them the collector sold the property of the plaintiff, who was one of the tax-payers, and he brought an action in trover against the defendants as trustees, and recovered a judgment for the value of the property levied upon and sold, which was reversed by the general term, upon the ground that the warrant was void for the excess above the amount the trustees were authorized to levy, and that the warrant could be lawfully enforced for the unauthorized items assessed in the tax. In that case the question presented was not discussed upon principle. The cases cited in support of the proposition there stated, it will be found upon examination, do not support the legal proposition asserted by the learned judge. It seems to my mind very clear that the conclusion reached in that case is contrary to the many legal propositions well established by the courts in this state, and should not be received as controlling the question now before us. The case of Parish v. Golden, 35 N. Y. 462, does not present the question whether the proceedings of an officer of limited jurisdiction are void or not when he acts in excess of his authorized powers. Mr. Cooley, in his work on Taxation, in speaking of the effect which an excess of levy has on the whole tax, says: “All statutes are mandatory which expressly or by implication limit the amount of taxes which may be levied. When these are exceeded by a sum which is spread upon the whole roll the whole levy is void. The levy is in excess of the jurisdiction of the officers, and will be as deficient in the legal competency to make out a valid charge as if made without any authority whatever. Tliis would not defeat a separate tax lawfully placed in á separate column on the roll, but it would invalidate whatever is blended with the excessive levy, and incapable of being separated. Excess in a levy may happen from a sum which has been voted for an unauthorized purpose being included with others that are authorized, * * * or from the addition of unauthorized charges, * * * whereby the aggregate is made too large. ” Page 429, (Ed. 1886.)
The following cases relate to the question before us, and are referred to as illustrating the proposition asserted that the trustee is liable in an action for tlie wrongful conversion of property levied upon by the collector under a warrant issued by him: Stroud v. Butler, 18 Barb. 327; Clark v. Hallock, 16 AVend. 607: Bank v. City of Elmira, supra; Gale v. Mead, 4 Hill, 109; Bailey v. Haywood, 38 N. W. Rep. 209; Harland v. Eastman, 119 Ill. 27, 8 *346N. E. Rep. 810; Gerry v. Inhabitants of Stoneham, 1 Allen, 319. When the tax is illegal, the tax-payer is not obliged to apply for an abatement unless some statute makes that the only remedy. But he may contest the tax when an attempt is made to collect it. Cooley, Tax’n, 748. This right of the taxpayer to resist the effort to collect an illegal tax out of his property should not be confused with the class of cases which relate to over-valúation of property placed on the assessment roll, where no principle of law is violated, and the complaint is an error of judgment only on the part of the board of assessors. In sucli cases the sole remedy is an application for an abatement in the manner prescribed by law. A tax-payer who conceives himself aggrieved in consequence of the levy of a tax upon his property may appeal to the superintendent of public instruction for relief against the erroneous and unauthorized action of tlie trustee, in pursuance of the provisions of title 12, c. 555, of the Laws of 1864; but there is no provision in that, or any other act, that that is the only remedy which he may pursue. The provisions of sections 6 and 7 in the next title of the same act, relating to the question of costs in actions against trustees, involving their duties and powers, indicate that the aggrieved taxpayer has the same remedies against a trustee, who acts in excess of his authority, as he has against any other official exercising similar powers. The authorities are abundant in support of the proposition that whenever a trustee of a school-district acts ministerially, or in excess of his authority, he is liable in trespass when the property of another has been seized in pursuance of a process signed and issued by himself. Stroud v. Butler, 18 Barb. 327; Clark, v. Hallook, 16 Wend. 607; Alexander v. Hoyt, 7 Wend. 89. The judgment of the county court should be affirmed, with costs. All concur.